UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33517 Data Domain, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3412175 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2421 Mission College Blvd., Santa Clara, CA 95054 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 980-4800 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.0001 per share NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨ Accelerated filerþ Non accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing price of such common stock on June30, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, asreported by The NASDAQ Global Select Market, was approximately $680,579,610.Shares of common stock held by each executive officer and director of the registrant and by eachperson who owns 10% or more of the registrant’s outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the registrant’s common stock as of March 11, 2009, was 61,017,402. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement for registrant’s 2009 Annual Meeting of Stockholders to be held June 11,2009 are incorporated by reference into Part III of this Annual Report on Form 10-K. 1 Table of Contents Page PartI Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 18 Item 3. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 4A. Executive Officers of the Registrant 18 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 32 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 62 Item9A Controls and Procedures 62 Item 9B. Other Information 62 Part III Item 10. Directors, Executive Officers and Corporate Governance 62 Item 11. Executive Compensation 62 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 62 Item 13. Certain Relationships and Related Transactions, and Director Independence 62 Item 14. Principal Accounting Fees and Services 62 Part IV Item 15. Exhibits and Financial Statement Schedules 62 Signatures 65 2 FORWARD LOOKING STATEMENTS This Annual Report on Form10-K contains forward-looking statements that involve risks and uncertainties. The statements contained in this document that are not purely historical are forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, including, without limitation statements regarding our expectations, beliefs, intentions or strategies regarding anticipated trends and challenges in our business and the markets in which we operate, our expected future financial performance, our ability to manage growth and expansion into international markets and our ability to compete in our industry. We may identify these statements by the use of words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “project,” “should,” “will,” “would” and other similar expressions. All forward-looking statements included in this report are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements, except as may otherwise be required by law. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth in the “Risk Factors” section located in Item1A of this report. In evaluating our business, current and prospective investors should consider carefully these factors in addition to the other information set forth in this document. Part I Item1. Business Corporate Information Data Domain, Inc., or Data Domain, was incorporated in Delaware in October 2001. Our executive offices are located at 2421 Mission College Blvd, Santa Clara, CA 95054, and our telephone number is (408)980-4800. Our website address is www.datadomain.com.
